DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 25 January 2022.
Claims 1, 3, 8, 15, and 17 have been amended.
Claims 2, 4, 9, 10 and 16 have been canceled.
Claims 1, 3, 5-8, 11-15 and 17-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised, these objections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these rejections are maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 103 rejections previously raised, these rejections are respectfully withdrawn.

Response to Arguments
Applicant’s arguments filed on 25 January 20200 have been fully considered but are not persuasive.
Applicant asserts that the amended claims describe technology including a system comprising modules and processors and thus are eligible under 101.  Examiner respectfully disagrees.  Based on the full 2 step analysis outline in the Alice and the 2019 PEG, the standard for 101 eligible requires that the claims are evaluated to determine whether the claims recite a judicial exception, determine whether the exception falls within the groupings of abstract ideas enumerated in the PEG, evaluating whether the exception is integrated into a practical application, and evaluating whether the additional elements amount to significantly more.  The amended claims are still considered to recite an abstract idea including mental processes for observing and evaluating data as well as a detailed analysis relating to evaluating the scheduling of a workforce which could also be considered a certain method of organizing human activity.  The additional elements amended into the claims merely apply the abstract steps, i.e. by a processor, and set forth a computerize environment. Neither of which transform the claim into a patent eligible invention by integrating the abstraction into a practical application or by amounting to significantly more.  See updated grounds of rejection set forth below as necessitated by the amendments to the claims.
Applicant argues that the present claims describe a specific algorithm and make use of and improve technology.  Examiner respectfully disagrees.  Utilizing a specific algorithm does not illustrate a meaningful implementation of an abstract idea, if the improvement lies in the abstract concept, such as a specific mathematical function, if that function is merely applied by a computer, as is the case here, the abstract concept is not integrated into a practical application, nor 
Applicant argues that the claims merely touch on schedule and is not directed to scheduling.  Examiner does not argue that the claims are directed to scheduling, but instead maps the individual limitations to abstract groupings as well as the overall analytic concept, to illustrate how taken both individually and as a whole, the claims are considered directed to an abstract idea without significantly more.  
Applicant argues that this is technology at its core and illustrates an improvement and that the claims provide a specific way to achieve an outcome, not merely a statement of a goal, thus it illustrates an improvement to technology by providing a technical solution to a technical problem.  Examiner respectfully disagrees.  The use of a computer in a generalized fashion to increase efficiency or to automate an analysis does not meaningfully limit the otherwise abstract claims.  In order for the addition of the machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations.  Applicant’s claims do not meet this standard and the claims merely set forth a computerized environment and recite that the claims are done “by the processors”.
Applicant argues that the claims are not mental processes because they set forth a series of complex calculations using large datasets.  Examiner respectfully disagrees.  The complexity of the calculations nor the size of the dataset is ascertainable from the claims and does not take the claims out of the mental 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 11-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite calculating points for workforce scheduling, obtaining past workloads, calculating workforce requirements, obtaining availability, calculating availability points comprising calculating staffing values, ratios, level of interest, incentive factors, a number of agents and availability points, and obtaining desired time intervals.  Deriving an evaluation system for scheduling a workforce illustrates a certain method of organizing human activity since developing a workforce schedules based on analyses illustrates rules or procedures for managing interactions between people or personal behaviors.  Taken individually the steps for obtaining data and performing calculations are all be considered complex math since actual formulas and mathematical concepts are recited and/or mental processes since they set forth a series of observations and evaluations that could be done the same way mentally or with the assistance 
This judicial exception is not integrated into a practical application.  The claims recite a system comprising modules comprising processors, obtaining and presenting data and results.  The obtaining, which even if not considered part of the abstract concept, and presenting steps are recited at a high level of generality and amounts to mere data gathering and displaying, which are forms of insignificant extra solution activity.  The memory, modules and processors that performs the calculating steps are also recited at a high level of generality and merely automates the claimed methodology.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  The 
For the obtaining and presenting steps that were also considered extra solution activity in Step 2A for compact prosecution purposes, these have been re-evaluated in Step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computer components are anything other than generic off the shelf components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and transmission/display of data are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 3, 5-7, 11-14 and 17-20 include all of the limitations of the parent independent claims and therefore recite the same abstract idea.  The claims merely narrow the abstract concepts by describing additional mental calculations, descriptive data and presentations, assigning agents, i.e. scheduling, and an algorithm or explicit mathematical concept.  There are no additional elements set forth that transform the claims into a patent eligible invention by integrating the abstraction into a practical application nor do they amount to significantly more.
Accordingly, claims 1, 3, 5-8, 11-15 and 17-20 are considered directed to an abstract idea without significantly more and are therefore considered ineligible under 101.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





            /STEPHANIE Z DELICH/            Primary Examiner, Art Unit 3623